DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/21 has been entered.

 Response to Arguments
Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive. 
The 112 rejection is withdrawn.
Applicant argues

    PNG
    media_image1.png
    246
    649
    media_image1.png
    Greyscale

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Shigeta discloses a control device 14 having an artificial intelligence utilizing type structure or a deep learning structure can recognize, through the camera 2 and the image analyzing apparatus 12, the position (player, banker, or pair) of the betting area 8 on which the player 6 wagers the chip 9 and the types (different amount values are designated to different colors of the chips 9) and the number of the wagered chips.  Shigeta is silent on how to train (i.e. calibrate) the AI.  
Bulzacki uses Machine learning (ie. AI) to dynamically learn chip values (see paragraph 56, “In such embodiments, the system is not "hard coded" to associate specific designs and markings with chip values, but rather, applies machine-learning to dynamically associate and create linkages as new chip types are introduced into the system”).  Bulzacki’s teaching (calibration) uses images with different light and other settings (See Paragraph 60, “Machine-learning techniques (e.g., random forests) may be utilized and refined such that visual features representative of different chip values are readily identified, despite variations between different facilities, lighting conditions and chip types.  For example, such a system may not necessarily need to have hard-coded reference libraries of what chips should look like for each value, and instead, may be flexibly provisioned during the calibration process to build a reference library using real-world images of chips to train a base set of features.”).  This information is again shown in paragraph 134 (see rejection below).  As well as citations arguments section in the Final Rejection on 7/28/20.
This element of Bulzacki is nothing more than what is well-known and available by the skilled in the art.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta (PGPub 2017/0039807) in view of Bulzacki (PGPub 2017/0161987).
Regarding claim 1, Shigeta discloses a recognition system for recognizing a chip used on a game table of a game house  based on, a specific color of the chip that is indicative of a value of the chip, the recognition system comprising: 
a recording device;
and at least one processor; 
wherein: the recording device is configured to record an image having therein an area of the specific color of the chip and an area of a reference color;  (Shigeta, Fig. 1 #2; paragraph 82, “The fraud detection system in a casino having a plurality of gaming tables 4 is configured to include a game recording apparatus 11 which records a progress of a game played in the gaming table 4 including a player (game participant) 6 and a dealer 5 as an image through a plurality of cameras 2, an image analyzing apparatus 12 which performs image analysis on the recorded image of the progress of the game, and a card distribution device 3 which has a function of determining a win or lose result of each game in the gaming table 4 and displaying the win or lose result.”; paragraph 9, “wherein the control device recognizes a position, type, and number of the chips wagered by each player through the image analyzing apparatus and recognizes a total amount of chips in a chip tray of a dealer of the gaming table, performs addition/subtraction calculation of an increased/decreased amount of the chips in the game calculated from the position, type, and number of the chips wagered by all the players in the game and the win or lose result of the game obtained from the win/lose result determining apparatus from the total amount of the chips in the chip tray before the settlement of each game and compares a correct total amount of the chips in the chip tray after end of the game and settlement and an actual total amount of the chips in the chip tray at the time of the end of the game obtained through the image analyzing apparatus to determine whether or not there is difference between the correct total amount and the actual total amount. ”; the area of the reference color could be anything from the table, people, background or even elements of the chip)
the at least one processor is configured to use artificial intelligence to analyze  the image (Shigeta, paragraph 71, “the image analyzing apparatus or the control device has an artificial intelligence utilizing type structure or a deep learning structure”) the analysis includes: 
Recognizing, in a representation of the chip in the image, presence of the specific color; and (Shigeta, paragraph 97,  “The control device 14 recognizes the position, type, and number of the chips wagered by each player through the image analyzing apparatus 12, recognizes the actual total amount of the chips in the chip tray at the time when the collection of all the amount…”, where type refers to color (see paragraph 85, “the player 6 wagers the chip 9 and the types (different amount values are designated to different colors of the chips 9)”), where it is known that chips in a gambling establishment have multiple colors in a specific pattern per denomination)
(Shigeta, paragraph 97,  “The control device 14 recognizes the position, type, and number of the chips wagered by each player through the image analyzing apparatus 12, recognizes the actual total amount of the chips in the chip tray at the time when the collection of all the amount…”, where the control device uses AI (see paragraph 85, “The control device 14 having an artificial intelligence utilizing type structure or a deep learning structure can recognize, through the camera 2 and the image analyzing apparatus 12, the position (player, banker, or pair) of the betting area 8 on which the player 6 wagers the chip 9 and the types (different amount values are designated to different colors of the chips 9) and the number of the wagered chips 9.”))
the artificial intelligence that is used by the at least one processor is one that has been subjected to teaching  of (inherent to an AI device, paragraph 84 states “Since the artificial intelligence utilizing type computer or control system and a deep learning (structure) technique are well-known and available by the skilled in the art, the description thereof is omitted.”)  
Shigeta is silent on the type of training data and does not expressly disclose “a plurality of images captured under different illumination condition.”
Bulzacki discloses “using, as training data, a plurality of images of the chip and the reference color irradiated with different illumination intensities” (Bulzacki, paragraph 134, “The calibration may be used to "true up" color settings, lighting conditions, distances, etc. For example, the reference templates may be indicative of how many pixels are generally in a chip in a first betting area, based on their position on a stack of chips, etc. … The subset of features stored, for example, may be utilized in a pattern recognition and/or downstream machine -learning approach where relationships are dynamically identified between particular features and recognized bets.”)

The suggestion/motivation for doing so would have been to properly learn chip colors with different illuminations.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Shigeta with Bulzacki to obtain the invention as specified in claim 1.

Regarding claim 2, Shigeta in view of Bulzacki discloses the recognition system according to claim 1, wherein the at least one processor is configured to identify the specific color and the value when the chip includes at the specific color, at a predetermined position or with a predetermined shape. (Shigeta, paragraph 85, “the player 6 wagers the chip 9 and the types (different amount values are designated to different colors of the chips 9)”, where it is known that chips in a gambling establishment have multiple colors in a specific pattern per denomination and the shapes of the chips are circular)

Regarding claim 3, Shigeta in view of Bulzacki discloses the recognition system according to claim 1, wherein the at least one processor is configured to determine a quantity of instances of the chip that are present based on the recognition of the presence of the specific color. (Shigeta, paragraph 85, “the player 6 wagers the chip 9 and the types (different amount values are designated to different colors of the chips 9) and the number of the wagered chips 9”, where it is known that chips in a gambling establishment have multiple colors in a specific pattern per denomination)

Regarding claim 4, Shigeta in view of Bulzacki discloses the recognition system according to claim 1, wherein the at least one processor is configured to identify respective specific colors of a plurality instances of the chip, instance-by-instance, to determine a respective quantity of the plurality of chips for each of the specific colors. (Shigeta, paragraph 85, “the player 6 wagers the chip 9 and the types (different amount values are designated to different colors of the chips 9)”, where it is known that chips in a gambling establishment have multiple colors in a specific pattern per denomination; in order to analyze the value of  a stack of chips each chip must be analyzed.)

Regarding claim 5, Shigeta in view of Bulzacki discloses the recognition system according to claim 1, wherein the plurality of images used for the teaching of the artificial intelligence are of the reference color and  of the chip having the specific color irradiated under different lighting environments. (Bulzacki, paragraph 134, “The calibration may be used to "true up" color settings, lighting conditions, distances, etc. For example, the reference templates may be indicative of how many pixels are generally in a chip in a first betting area, based on their position on a stack of chips, etc. … The subset of features stored, for example, may be utilized in a pattern recognition and/or downstream machine -learning approach where relationships are dynamically identified between particular features and recognized bets.”)

Regarding claim 7, Shigeta in view of Bulzacki discloses the recognition system according to claim 1, wherein the at least one processor is configured to determine respective specific colors or a quantity of a plurality of the chips stacked one on top of another, even when some of the plurality of chips are in a hidden state due to a dead angle of the camera. (Bulzacki, paragraph 71, “has an artificial intelligence utilizing type structure or a deep learning structure where, although a portion of or the entire chips among a plurality of the chips placed on the gaming table is concealed due to a blind spot of the camera, the information on the type, number, and position of the wagered chips can be obtained”)

Claims 8-12 and 14-15 are rejected under similar grounds to claims 1-5 and 7 above. These claims are a broader recitation to claims 1-5 and 7 above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662